                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA




IN RE: Munchery, Inc.                                               CASE NO.: 19-30232




                         VERIFICATION OF EQUITY HOLDERS LIST


The above named debtor(s) hereby verifies that the attached list of equity holders is true and
correct to the best of his/her/their knowledge.



        March 28, 2019                                            /s/ James Beriker
Date: ______________________                               By: ___________________________

                                                                 James Beriker
                                                               ___________________________




Case: 19-30232      Doc# 95      Filed: 03/29/19    Entered: 03/29/19 15:38:55        Page 1 of 4
Munchery, Inc.
Case No. 19-30232
Equity Holders

                                  CREDITOR                   ADDRESS                     Redacted ADDRESS1                      Redacted ADDRESS2            Redacted ADDRESS3             Redacted ADDRESS4
Yee Revocable Trust DTD 11-15-91                            Redacted   Attn: Lily Yee                                    9435 N. 42nd St                 Pheonix, AZ 85028
Vincent Laresca                                             Redacted   8033 W. Sunset Blvd, 1102                         Los Angeles, CA 90046
Sanaa Lathan                                                Redacted   P.O. Box 515381, 32335                            Los Angeles, CA 90051
Marcheta Marshall Schroeder                                 Redacted   60 E 8th St, Apt 23P                              New York, NY 10003
Karen Liedtka Redling                                       Redacted   1025 Sorrento Dr                                  San Diego, CA 92107
James Edward Pipe                                           Redacted   2 Diamond St, Apt 10                              San Francisco, CA 94114
Lee and Lauren Fishman Family Trust U/D/D Nov. 3, 2010      Redacted   Attn: Lee Fishman, Trustee                        1186 Glen Rd                    Lafayette, CA 94549
Adele Noor Futures, LLC                                     Redacted   Attn: Afshin Pishevar, Owner                      226 North Adams St              Rockville, MD 20850
Bita Pishevar Hayes                                         Redacted   7106 Brooktree Way                                San Jose, CA 95120
SCDP Global LLC                                             Redacted   Attn: Shervin Pishevar                            1266 Washington St              San Francisco, CA 94108
James Messina                                               Redacted   4433 Lowell St NW                                 Washington, DC 20036
137 Ventures II, LP                                         Redacted   Attn: Justin Fishner-Wolfson                      49 Geary St, Ste 500            San Francisco, CA 94108
Thomas H. Peterson                                          Redacted   702 Casita Way                                    Los Altos, CA 94022
Dream Products Pty Ltd                                      Redacted   Attn: Lance Kalish                                13/409 New South Head Rd.       Double Bay, NSW 2028          Australia
OA3, LLC, a California limited liability company            Redacted   9130 West Sunset Boulevard                        Los Angeles, CA 90069
Dan & Jaffa Leffler                                         Redacted   123/555 St Kilda Rd                               Melbourne, VIC 3004             Australia
Tina Sharkey                                                Redacted   1 Park Ave                                        Mill Valley, CA 94941
Peter Kahn                                                  Redacted   5591 Country Club Dr                              Oakland, CA 94618
Spring Ventures LLC                                         Redacted   Attn: Sunil Paul, Partner                         912 Cole St, 311                San Francisco, CA 94117
Sheeraz Haji                                                Redacted   2925 Hillegass Ave                                Berkeley, CA 94705
Andrew N. Allen                                             Redacted   416 Duncan St, Apt. 5                             San Francisco, CA 94131
The Kwam Sook Trust                                         Redacted   Attn: Phatchany Phanyanouvong, Trustee            1609 Franklin St, 4             San Francisco, CA 94109
Paul Lee                                                    Redacted   2101 Central Ave, Apt G                           Alameda, CA 94501
NCD SWIB, LP                                                Redacted   Attn: Moez R. Virani, COO/CFO                     649 San Ramon Valley Blvd       Danville, CA 94526
Northgate Venture Growth III, LP                            Redacted   Attn: Moez R. Virani, COO/CFO                     649 San Ramon Valley Blvd       Danville, CA 94526
Lisa Gansky                                                 Redacted   345 Randolph St                                   Napa, CA 94559
Brooklyn Elias                                              Redacted   21 West St, Apt 22C                               New York, NY 10006
Eric Ries                                                   Redacted   340 S Lemon Ave, 2197                             Walnut, CA 91789
Lynton Asset LP                                             Redacted   Attn: Carol Lynton, President & General Partner   33 West 81 St                   New York, NY 10024
WEHO Investments, LLC                                       Redacted   Attn: Robert P. Hrtica                            9255 W. Sunset Blvd, 615        West Hollywood, CA 90069
Tarrant Munchery Partners, LP                               Redacted   Attn: John Viola, VP                              301 Commerce St, Ste 3150       Fort Worth, TX 76102
DS PPI LLC                                                  Redacted   Attn: David Sacks, Manager                        237 Kearny St, 234              San Francisco, CA 94108
EM Capital 2 LLC                                            Redacted   c/o EFO Management LLC                            Attn: Justin Mateen             666 Fifth Ave, 4th Fl         New York, NY 10103
Valor R&D Series LLC -- Series AF                           Redacted   Attn: Jonathan Shulkin                            875 N. Michigan Ave, Ste 3214   Chicago, IL 60611
DEP LLC                                                     Redacted   Attn: Eric Cohen                                  37 Murray Hill Rd               Scarsdale, NY 10583
Babak Yazdani                                               Redacted   P.O. Box 61260                                    Potomac, MD 20859
Gregory Silverman                                           Redacted   4000 Warner Blvd.                                 Burbank, CA 91522
Diego Berdakin                                              Redacted   101 S. Rossmore                                   Los Angeles, CA 90004
Jason Goldberg                                              Redacted   10960 Wilshire Blvd, 1900                         Los Angeles, CA 90024
Jared Leto                                                  Redacted   c/o NKSFB                                         10960 Wilshire Blvd, 5th Fl     Los Angeles, CA 90024
Longboard Ventures                                          Redacted   c/o Altman Greenfield Selvaggi                    Attn: Steve Pregiato            200 Park Ave.South, 8th Fl    New York, NY 10003
Pug Ventures                                                Redacted   Attn: Shauna Robertson, President                 200 Park Ave, South 8th Fl      New York, NY 10003
Compagnia Fiduciaria Nazionale S.p.A.                       Redacted   Attn: Angelo Aldrighetti, Managing Director       Galleria De Cristoforis 3       20122 Milano                  Italy
Integritis Investments Limited                              Redacted   38 Esplanade                                      P.O. Box 728                    St. Helier, Jersey, JE4 8ZT
HCC Capital, LP                                             Redacted   Attn: Carter Reum, Manager                        215 S La Cienega Blvd, 200      Beverly Hills, CA 90211
Williams Realty Co., LLC                                    Redacted   Attn: Emory Williams, Managing Member             7760 S.E. Lakeshore Dr          Hobe Sound, FL 33455
Valor R&D Series LLC -- Series AU                           Redacted   Attn: Jonathan Shulkin                            875 N. Michigan Ave, Ste 3214   Chicago, IL 60611
Zephyr Cove Capital, LLC                                    Redacted   Attn: Alvaro Pascotto, President                  276 Kingsbury Grade, Ste 2000   P.O. Box 3390                 Stateline, NV 89449-3390
Daniel Dana Jackson                                         Redacted   20 Trail Ln                                       Woodside, CA 94062


                                                         Case: 19-30232   Doc# 95      Filed: 03/29/19      Entered: 03/29/19 15:38:55     Page 2 of 4
                                CREDITOR                               ADDRESS                    Redacted ADDRESS1                     Redacted ADDRESS2           Redacted ADDRESS3         Redacted ADDRESS4
Brian Yee                                                             Redacted   1895 Jackson St, 306                            San Francisco, CA 94109
Brian Pham                                                            Redacted   260 King St, Apt 787                            San Francisco, CA 94107
Roger Biscay                                                          Redacted   1375 Monteclair Ct                              Los Altos, CA 94024
Keybridge Venture Partners LLC                                        Redacted   Attn: Grant Rosser Allen, Managing Director     1717 K St NW, Ste 900          Washington, DC 20006
Grant Rosser Allen                                                    Redacted   1380 Country Club Dr                            Los Altos, CA 94024
Seth Miller                                                           Redacted   90 Rockwood Ln                                  Greenwich, CT 06830
Cashin 1995 Revocable Trust Dated 2/2/95 FBO Emmet J. Cashin III      Redacted   Attn: Emmet J. Cashin III, Trustee              134 Stonegate Rd               Portola Valley, CA 94028
Mark Camel                                                            Redacted   47 Beechcroft Rd                                Greenwich, CT 06830
Arch F. Meredith III                                                  Redacted   305 Jane Dr                                     Woodside, CA 94062
Atlas Northern Advisors, Inc.                                         Redacted   Attn: Andrew M. Burskey, Chairman               100 Northfield St              Greenwich, CT 06830
Bursky Family Investments LLC                                         Redacted   Attn: Andrew M. Burskey, Managing Member        100 Northfield St              Greenwich, CT 06830
The Robert L. Falkenberg III 1999 Grantor Retained Annuity Trust      Redacted   Attn: Martha B. Falkenberg, Trustee             155 Marva Oaks Dr              Woodside, CA 94062
Van Veenendaal Revocable Trust                                        Redacted   Attn: Frank Van Veenendaal, Trustee             450 Whiskey Hill Rd            Woodside, CA 94062
Ting Yin Kwan                                                         Redacted   1350 Harker Ave                                 Palo Alto, CA 94301
Chad Eugene Little                                                    Redacted   4156 Old Tree Rd                                Palo Alto, CA 94306
Peter Kravtsov                                                        Redacted   113 Cherry St, 53406                            Seattle, WA 98104
Lewis Marshall Roch IV                                                Redacted   58 Avondale Ave                                 Redwood City, CA 94062
Andree Wijaya                                                         Redacted   137 S Spalding Dr, Unit 302                     Beverly Hills, CA 90212
1999 Douglass Family Trust                                            Redacted   Attn: Mark Douglass, Trustee                    42 Catalpa Dr                  Atherton, CA 94027
Nicholas Philip Gianos                                                Redacted   2872 Pine St                                    San Francisco, CA 94115
Michael Riady                                                         Redacted   2300 W. Sahara Ave, 140                         Las Vegas, NV 89102
A# Capital, LLC                                                       Redacted   P.O. Box 680610                                 Park City, UT 84068
SpaceEye, LLC                                                         Redacted   Attn: Jacob Goldfield, Managing Member          33 Union Square West 11        New York, NY 10003
Amber Arbucci                                                         Redacted   6427 La Punta Dr                                Los Angeles, CA 90068
The Favreau 2008 Trust, DTD 4-10-2008                                 Redacted   Attn: Jon Favreau, Trustee                      c/o Shephard McIlwee Tinglof   92000 Sunset Blvd, PH 22   Los Angeles, CA 90069
Charles Pacheco                                                       Redacted   170 N Normandie Ave                             Los Angeles, CA 90004
GMM Capital                                                           Redacted   Attn: Harry Tawil , Principal                   2 Park Ave, 17th Fl            New York, NY 10016
Star Holdings, LLC                                                    Redacted   Attn: Bert Hedaya, Member                       10 West 33rd St, Ste 705       New York, NY 10001
Marisa Tomei                                                          Redacted   200 Park Ave South, 8th Fl                      New York, NY 10003
Mousserena, LP                                                        Redacted   Attn: Melisssa Jaehnig                          9 West 57th St, Ste 4605,      New York, NY 10019
Chloe Won                                                             Redacted   8 Spruce St, 63T                                New York, NY 10038
Lisa Olivia Munn                                                      Redacted   21650 Oxnard St, Ste 350                        Woodland Hills, CA 91367
F. Hill Harper                                                        Redacted   16-26 Wilcox Ave, Ste 211                       Hollywood, CA 90028
Yun-Fang Juan                                                         Redacted   10314 Palo Vista Rd                             Cupertino, CA 95014
2000 Jackson Family Trust                                             Redacted   Attn: Dana Jackson, Trustee                     20 Trail Ln                    Woodside, CA 94062
Bv Eventure Fund II, LP                                               Redacted   600 Montgomery St, 473Rd Fl                     San Francisco, CA 94111-2818
Menlo Entrepreneurs Fund XII, LP                                      Redacted   3000 Sand Hill Rd, 100                          Menlo Park, CA 94025-7113
Menlo Ventures XI, LP                                                 Redacted   3000 Sand Hill Rd, 100                          Menlo Park, CA 94025-7113
Menlo Ventures XII, LP                                                Redacted   3000 Sand Hill Rd, 100                          Menlo Park, CA 94025-7113
Mmef XI, LP                                                           Redacted   3000 Sand Hill Rd, 100                          Menlo Park, CA 94025-7113
Mmef XII, LP                                                          Redacted   3000 Sand Hill Rd, 100                          Menlo Park, CA 94025-7113
Sherpa Ventures Fund, LP                                              Redacted   800 Market St, Ste 800                          San Francisco, CA 94102-3033
SherpaEverest Fund, LP                                                Redacted   800 Market St, Ste 800                          San Francisco, CA 94102-3033
Adrian S. Grenier Living Trust                                        Redacted   425 Riverside Dr, 130                           New York, NY 10025
Baldwin Family Trust dated 9-16-15                                    Redacted   c/o VIVE VC Fund, LP                            1111 Bayhill Dr, Ste 220       San Mateo, CA 94066
Cota Capital Master Fund, LP                                          Redacted   455 Market St, Ste 1850                         San Francisco, CA 94105
Gayl Simkin                                                           Redacted   c/o VIVE VC Fund, LP                            1111 Bayhill Dr, Ste 220       San Mateo, CA 94066
IPV SS II LLC                                                         Redacted   c/o VIVE VC Fund, LP                            1111 Bayhill Dr, Ste 220       San Mateo, CA 94066
Jordan Simkin                                                         Redacted   c/o VIVE VC Fund, LP                            1111 Bayhill Dr, Ste 220       San Mateo, CA 94066
Lezack Living Trust                                                   Redacted   c/o VIVE VC Fund, LP                            1111 Bayhill Dr, Ste 220       San Mateo, CA 94066
Moussefixe LP                                                         Redacted   Attn: Melisssa Jaehnig                          9 West 57th St, Ste 4605       New York, NY 10019
Moussescale, LP                                                       Redacted   Attn: Melisssa Jaehnig                          9 West 57th St, Ste 4605       New York, NY 10019
Murray Simkin                                                         Redacted   c/o VIVE VC Fund, LP                            1111 Bayhill Dr, Ste 220       San Mateo, CA 94066


                                                                   Case: 19-30232   Doc# 95     Filed: 03/29/19     Entered: 03/29/19 15:38:55    Page 3 of 4
                               CREDITOR       ADDRESS                    Redacted ADDRESS1                      Redacted ADDRESS2           Redacted ADDRESS3   Redacted ADDRESS4
Nathan Fields                                Redacted   c/o VIVE VC Fund, LP                              1111 Bayhill Dr, Ste 220      San Mateo, CA 94066
RDG Inc.                                     Redacted   c/o VIVE VC Fund, LP                              1111 Bayhill Dr, Ste 220      San Mateo, CA 94066
Simkin Living Trust 5-1-2017                 Redacted   c/o VIVE VC Fund, LP                              1111 Bayhill Dr, Ste 220      San Mateo, CA 94066
Smokey Investments LP                        Redacted   c/o VIVE VC Fund, LP                              1111 Bayhill Dr, Ste 220      San Mateo, CA 94066
VIVE VC Fund, LP                             Redacted   1111 Bayhill Dr, Ste 220                          San Mateo, CA 94066




                                          Case: 19-30232   Doc# 95     Filed: 03/29/19       Entered: 03/29/19 15:38:55   Page 4 of 4
